Per Curiam.
On hearing the motion herein for further time to perfect the appeal herein, and after argument of counsel for and against said motion: Ordered, that the appellant be and he is hereby allowed until, the 30th day of April, 1899, to serve the case and exceptions herein on the respondent’s counsel, and to do such other, things as may be necessary to perfect the appeal; and that the case be set down for hearing at the present term of the Court at the call of the Eighth Circuit, when it will be called peremptorily.